internal_revenue_service number release date index number --------------------------- ------------------------------------------------------------ -------------- ---------------------------------------- ------------------------------ ------------------------------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-141552-15 date date legend husband wife grandchild grandchild grandchild grandchild daughter trust trust trust trust trust year state state court settlement agreement state statute a individual individual individual individual individual ------------------ ------------------- --------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------- ------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------------------------- ---------------------------------------------------- -------- ---------- ----------------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------- ----------------------------------------------------------------------- ------------------ ---------------------- --------------------------- ----------------------------- ------------------------------- ------------------------- plr-141552-15 individual bank date date date date -------------------------- ------------------ --------------------------- -------------------------- --------------------------- ------------------ dear---------------- this letter responds to your authorized representative’s letter dated date requesting income gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of trust the facts and representations submitted are summarized as follows on date a date prior to date husband and wife created five irrevocable trusts with substantively similar terms for different beneficiaries trust was created for the primary benefit of grandchild trust was created for the primary benefit of grandchild trust was created for the primary benefit of grandchild trust was created for the primary benefit of daughter and trust was created for the primary benefit of grandchild this ruling pertains only to trust article i of trust provides that the trustees are to pay to or for the benefit of daughter so much of the net_income from trust as the trustees in their sole discretion shall determine to be necessary and desirable to provide for the health education maintenance and support hems of said beneficiary in the event that net_income is not sufficient to provide for the health education maintenance and support of said beneficiary then the trustees may use such part of the principal as from time to time in their sole discretion they may determine to be necessary for such purposes article ii of trust provides that upon the death of daughter the trustees are to pay to or for the benefit of the issue of daughter such part of the net_income from trust as the trustees in their sole discretion shall determine to be necessary and desirable to provide for the health education maintenance and support of such issue in the event that the trustees determine that the net_income is not sufficient to provide for the health education maintenance and support of any one or more of such issue then the trustees may use such part of the principal as from time to time in their sole discretion they may determine to be necessary for such purposes article iii of trust provides that in the event that daughter and all issue of daughter shall die prior to the final distribution of trust properties the remaining trust properties principal and any accumulated income shall be paid over and plr-141552-15 delivered in equal shares among the other trusts trust trust trust and trust then in existence article xii of trust provides that trust will terminate years after the last to die of grandchild grandchild grandchild daughter or grandchild upon termination all of the properties remaining in trust shall be distributed to the then-living beneficiaries of trust share and share alike trust appoints seven initial individual trustees and article viii of trust identifies seven successor individual trustees of trust article viii of trust additionally provides that when fewer than four trustees are currently serving the remaining trustees shall have the power and authority to appoint one or more individuals as trustees so that at least four and not more than seven individuals may serve as trustees further article viii of trust grants the trustees then serving the power to appoint a bank as successor trustee to serve thereafter as the sole trustee grandchild died in year without issue pursuant to the terms of trust the assets remaining after the death of grandchild were distributed equally among trust trust trust and trust on date daughter petitioned state court pursuant to state statute to modify trust specifically requesting the appointment of a corporate trustee to replace the six individual trustees then serving the six individual trustees then serving individual individual individual individual individual and individual also served as co-trustees of trust trust trust and trust grandchild grandchild and grandchild also filed petitions to modify the respective trust of which each is a beneficiary and similarly requested the appointment of a corporate trustee the petitions allege that the six individual trustees then serving failed to sufficiently communicate with the beneficiaries of the trusts concerning the investment strategies for each of the respective trusts and the respective beneficiary’s needs in relation to his or her health education support and maintenance in addition the petitions filed by grandchild grandchild and grandchild allege that the six individual trustees then serving failed to sufficiently diversify trust assets and made questionable investments despite the potential for conflicts of interests the six individual trustees then serving denied the allegations in the petitions and opposed the request to appoint a corporate trustee for each trust after an extended period of negotiations including mediation grandchild grandchild grandchild daughter and the six individual trustees entered into settlement agreement which state court approved by order dated date settlement agreement is contingent on the receipt of favorable rulings from the internal_revenue_service plr-141552-15 settlement agreement provides that bank will be appointed to serve as the sole corporate trustee of trust in addition settlement agreement provides that trust trust and trust will each be divided into two resulting trusts with bank serving as the sole corporate trustee of one successor trust and individual individual and individual serving as trustees of the other successor trust settlement agreement provides that the trustee provision of trust will be modified to provide the distributees of trust upon application to and order of state court at state court’s discretion the power to remove at any time and without cause any then-serving corporate trustee of trust by written notice delivered to such trustee and the power to replace such trustee with another corporate trustee that- has the power to act as a trustee under the laws of the state governing the administration of the trust has at least dollar_figurea in assets under management and is not related or subordinate within the meaning of sec_672 to the distributees of trust further the trustee provisions of trust will be modified to provide the distributees of trust in the event the then-serving corporate trustee resigns or can no longer serve as trustee the power to appoint a successor corporate trustee without application to and approval by state court that- has the power to act as a trustee under the laws of the state governing the administration of the trust has at least dollar_figurea in assets under management and is not related or subordinate within the meaning of sec_672 to the distributees of trust the term distributees refers to a majority of the competent adult beneficiaries who are at the time authorized to receive distributions of principal or income from the trust settlement agreement modifies trust by adding provisions that address the trustees’ administration of the trust including a provision regarding the trustee’s communications with beneficiaries under settlement agreement attorneys’ fees and expenses_incurred by the trustees and beneficiaries relating to the litigation and the settlement agreement will be paid or reimbursed by trust trust trust and trust the direct payments and reimbursements shall be made from each of trust trust trust and trust pro_rata in relation to the total value of each trust daughter died on date a date after state court’s order approving settlement agreement you represent that no other additions have been made to trust since date you have requested the following rulings the modification of trust pursuant to settlement agreement will not cause trust to be subject_to the provisions of chapter plr-141552-15 none of the powers granted to any of the beneficiaries of trust will cause the assets of trust to be included in any beneficiary’s gross_estate under sec_2041 a payment by trust to a beneficiary of trust trust trust trust or one of the resulting divided trusts as reimbursement for the beneficiary’s prior payment of attorney’s fees and expenses will not result in a deduction under sec_661 for the reimbursing trust or gross_income to the recipient beneficiary under sec_662 but such payment will result in a deduction for the reimbursing trust under sec_212 ruling sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that plr-141552-15 is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for plr-141552-15 in the original trust therefore the trust will not be subject_to the provisions of chapter in the present case trust became irrevocable prior to date the trustee represents that there have been no additions actual or constructive to trust after date with regard to the proposed modifications of trust we conclude a the modification of trust pursuant to the terms of settlement agreement to provide for a change in trustee and to modify the trustee succession procedures is viewed as pertaining to the administration of the trust comparable to the administrative modification in example of sec_26_2601-1 b in addition all other terms and trust modifications set forth in settlement agreement including the trustee procedures regarding hems distributions the payment of attorneys’ fees and trustee communications with beneficiary are viewed as administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust or extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust accordingly based upon the facts submitted and the representations made we further conclude that after the modification of trust pursuant to settlement agreement trust will not be subject_to the provisions of chapter ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment plr-141552-15 sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment revrul_95_58 1995_2_cb_191 holds that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case the beneficiaries will have an increased ability to remove and replace the trustee after the modification of trust the distributees of trust can replace the corporate trustee with another corporate trustee the trustee’s power to invade income and corpus of the trust to distribute funds to the beneficiaries is limited by an ascertainable_standard relating to the health education support or maintenance of the beneficiaries therefore the power that the trustee has cannot be classified as a general_power_of_appointment accordingly based on the facts submitted and the representations made we conclude that none of the powers granted to any of the beneficiaries of trust will cause the assets of any such trust to be included in any beneficiary’s gross_estate under sec_2041 plr-141552-15 ruling sec_212 states that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 of the income_tax regulations provides in part that reasonable amounts paid_or_incurred by the fiduciary of a_trust on account of administration_expenses including expenses of litigation which are ordinary and necessary in connection with the performance of duties of administration are deductible under sec_212 notwithstanding that the trust is not engaged in a trade_or_business except to the extent that the expenses are allocated to the production or collection of tax-exempt_income sec_265 provides that expenses that are directly allocable to any class or classes of tax-exempt_income shall be allocated to the tax-exempt_income the regulations further provide that if an expense otherwise allocable is indirectly allocable to both nonexempt and exempt_income then a reasonable proportion is allocated to each considering the particular facts and circumstances whether legal fees are deductible expenses under sec_212 or are capital expenses under sec_263 requires an examination of the origin of the claim giving rise to the legal fees that analysis requires that prior transactions be examined in order to determine if a cause of action originates from an ordinary or capital event the origin of the claim doctrine was established by u s v gilmore 372_us_39 sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments see sec_1_263_a_-1 sec_1_263_a_-2 sec_1_263_a_-2 and sec_1_263_a_-4 of the income_tax regulations the supreme court has stated that determining whether an expenditure is a current_expense or a capital_expenditure entails a facts and circumstances analysis with material distinctions being of degree and not of kind in 403_us_345 the court stated that a payment that serves to create or enhance a separate and distinct additional asset is a capital_expenditure accordingly the capitalization_rules were initially understood to require that expenditures be capitalized only if they resulted in separate and distinct assets however in 503_us_79 the court clarified lincoln savings by stating that creation of a separate and distinct asset is a sufficient but not a necessary condition to classification as a capital_expenditure in indopco the court established the future benefit test and stated that a taxpayer's realization of benefits beyond the year in which the expenditure is incurred is undeniably plr-141552-15 important in determining whether the appropriate tax treatment is immediate deduction or capitalization sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that except as otherwise provided in sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to i acquire an intangible see sec_1_263_a_-4 ii create an intangible described in sec_1_263_a_-4 iii create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 iv create or enhance a future benefit identified in the federal_register or the internal_revenue_bulletin as an intangible for which capitalization is required and v facilitate as defined in sec_1_263_a_-4 the acquisition or creation of an intangible sec_1_263_a_-4 provides in relevant part that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any ownership_interest in a corporation partnership trust estate limited_liability_company or other entity legal fees relating to the proper investment of trust assets are a function of the management of the trust property and are deductible if they are ordinary and necessary 325_us_365 in herman a 49_tc_430 acq 1968_2_cb_21 the service challenged the trustee’s deduction of certain attorneys’ fees in computing the trust’s income these fees arose from an action brought by the testator’s children to accelerate their beneficial interests in the trust pursuant to state law the court ordered that the attorneys’ fees for the trust the beneficiaries and the guardian ad litem be paid from trust income the court decided that the state court decision aided the trustee in its management of the trust property and ii the trust benefitted by the involvement of the beneficiaries and the guardian ad litem in the litigation thus the court held that all of the litigants’ attorneys’ fees paid from trust income were deductible under sec_212 in the present case the legal fees paid_by beneficiaries seeking to change the trustee of the trust are not payments to acquire create or facilitate the acquisition or creation of an intangible the litigation involved only the proper administration of the trust and not the beneficiaries’ ownership interests in the trust the beneficiaries already had an ownership_interest in the trust and were not seeking a redetermination of that ownership_interest but rather merely a change in the administration of the trust therefore the legal fees are not subject_to capitalization under sec_1_263_a_-4 based on the facts submitted and the representations made we conclude that the purpose of the action brought by the beneficiaries was to change the trustee and to improve the investment of the assets of the trust further the trust benefited by the involvement of the beneficiaries in the proceedings thus subject_to allocations under plr-141552-15 sec_1_265-1 we conclude that the attorneys’ fees paid_by trust to a beneficiary of trust trust trust trust or one of the resulting divided trusts pursuant to settlement agreement as reimbursement for the beneficiary’s prior payment of attorney’s fees and expenses will result in a deduction for the reimbursing trust under sec_212 since the attorney’s fees and expenses are deductible under sec_212 it is implicit that those expenses are not deductible under sec_661 or includible by the beneficiaries under sec_662 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
